SUPPLEMENT TO THE CURRENTLY EFFECTIVE SUMMARY PROSPECTUSES DWS International Fund DWS VARIABLE SERIES I DWS International VIP The following information replaces the existing disclosure contained under the ”Portfolio Manager(s)” sub–heading of the ”MANAGEMENT” section of each fund’s summary prospectus: Nikolaus Poehlmann, CFA, Director. Lead Portfolio Manager of the fund. Joined the fund in 2009. Mark Schumann, Vice President. Portfolio Manager ofthe fund. Joined the fund in 2009. Andreas Wendelken, Director. Portfolio Manager of thefund. Joined the fund in 2009. Please Retain This Supplement for Future Reference February 1, 2011 PROSTKR-17
